Exhibit 10.3

 

 Execution Copy

 

 

 

 

 

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

OIL STATES INTERNATIONAL, INC.

 

AND

 

CIVEO CORPORATION

 

DATED AS OF MAY 27, 2014

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

         

Article I

General principles for allocation of liabilities

 

Section 1.1

General Principles

1

Section 1.2

Service Credit

3

Section 1.3

Plan Administration

4

Section 1.4

Retention of Civeo Group Plans

4

Section 1.5

No Duplication or Acceleration of Benefits

4

Section 1.6

No Expansion of Participation

4

 

Article II

Definitions

 

Section 2.1

Definitions

5

Section 2.2

Interpretation

11

 

Article III

Assignment of Employees

 

Section 3.1

Active Employees

13

Section 3.2

Former Employees

14

Section 3.3

Employment Law Obligations

15

Section 3.4

Employee Records

15

 

Article IV

Equity AWARDS

 

Section 4.1

General Principles

17

Section 4.2

Restricted Stock

17

Section 4.3

Stock Options

18

Section 4.4

Deferred Stock Awards

19

Section 4.5

Phantom Stock Awards

20

Section 4.6

Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A

20

Section 4.7

Liabilities for Settlement of Awards

21

Section 4.8

Form S-8

21

Section 4.9

Tax Reporting and Withholding for Equity-Based Awards

21

Section 4.10

Plan Administrator

22

Section 4.11

Approval of Civeo New Equity Plan

22

Section 4.12

Reporting of Pool of Windfall Tax Benefits

22

 

Article V

Bonus and Short-Term Incentive PLANS

 

Section 5.1

Establishment of Civeo Short-Term Incentive Plan

22

Section 5.2

Treatment of OS Short- Term Incentive Plan

22

Section 5.3

Plan Liabilities

23

 

 
i 

--------------------------------------------------------------------------------

 

 

Article VI

U.S. Qualified Defined Contribution Plans

 

Section 6.1

Establishment of the Civeo 401(k) Plan

23

Section 6.2

Transfer of OS 401(k) Plan Assets

23

Section 6.3

Continuation of Elections

23

Section 6.4

Tax Qualified Status

24

 

Article VII

Nonqualified DEFERRED Compensation Plans

 

Section 7.1

Establishment of Civeo Deferred Compensation Plan

24

Section 7.2

Transfer of Liability and Responsibility

24

Section 7.3

Continuation of Deferral Elections

25

Section 7.4

Grantor Trusts

25

Section 7.5

Section 409A

25

 

Article VIII

Welfare Plans

 

Section 8.1

Establishment of Civeo Welfare Plans

26

Section 8.2

Transitional Matters Under Civeo Welfare Plans

26

Section 8.3

Benefit Elections and Designations and Continuity of Benefits

27

Section 8.4

Insurance Contracts

28

Section 8.5

Third-Party Vendors

28

 

Article IX

Workers’ Compensation and Unemployment Compensation

 

Section 9.1

Civeo Workers’ and Unemployment Compensation

28

Section 9.2

Assignment of Contribution Rights

29

Section 9.3

Collateral

29

Section 9.4

Cooperation

29

 

Article X

Severance

 

Section 10.1

Establishment of Civeo Severance Program

29

Section 10.2

Liability for Severance

29

 

Article XI

Benefit Arrangements and Other Matters

 

Section 11.1

Termination of Participation

29

Section 11.2

Accrued Time Off

29

Section 11.3

Leaves of Absence

30

Section 11.4

Collective Bargaining Agreements

30

Section 11.5

Restrictive Covenants in Employment and Other Agreements

30

 

 
ii 

--------------------------------------------------------------------------------

 

 

Article XII

[INTENTIONALLY OMITTED]

 

Article XIII

General Provisions

 

Section 13.1

Preservation of Rights to Amend

30

Section 13.2

Confidentiality

31

Section 13.3

Administrative Complaints/Litigation

31

Section 13.4

Reimbursement and Indemnification

31

Section 13.5

Costs of Compliance with Agreement

32

Section 13.6

Fiduciary Matters

32

Section 13.7

Entire Agreement

32

Section 13.8

Binding Effect; No Third-Party Beneficiaries; Assignment

32

Section 13.9

Amendment; Waivers

32

Section 13.10

Remedies Cumulative

33

Section 13.11

Notices

33

Section 13.12

Counterparts

33

Section 13.13

Severability

33

Section 13.14

Governing Law

33

Section 13.15

Dispute Resolution

34

Section 13.16

Performance

34

Section 13.17

Construction

34

Section 13.18

Effect if Distribution Does Not Occur

34

 

SCHEDULES

 

Schedule 3.1(a) – Certain Civeo Group Employees

 

 
iii 

--------------------------------------------------------------------------------

 

 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT, made and entered into effective as of May 27,
2014 (this “Agreement”), is by and between Oil States International, Inc., a
Delaware corporation (“Oil States”), and Civeo Corporation, a Delaware
corporation and wholly owned subsidiary of Oil States (“Civeo”). Oil States and
Civeo are also referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, Oil States has determined that it would be appropriate, desirable and
in the best interests of Oil States and the shareholders of Oil States to
separate the Civeo Business from Oil States;

 

WHEREAS, concurrently herewith, Oil States and Civeo will enter into the
Separation and Distribution Agreement, dated as of the date hereof (the
“Separation Agreement”), in connection with the separation of the Civeo Business
from Oil States and the Distribution of Civeo Common Stock to shareholders of
Oil States;

 

WHEREAS, the Separation Agreement also provides for the execution and delivery
of certain other agreements, including this Agreement, in order to facilitate
and provide for the separation of Civeo and its Subsidiaries from Oil States;
and

 

WHEREAS, in order to ensure an orderly transition under the Separation
Agreement, it will be necessary for the Parties to allocate between them Assets,
Liabilities and responsibilities with respect to certain employee compensation
and benefit plans and programs, and certain other employment-related matters.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

 

Article I
General principles for allocation of liabilities

 

Section 1.1     General Principles.

 

(a)     Each member of the OS Group and each member of the Civeo Group shall
take any and all reasonable action as shall be necessary or appropriate so that
active participation in the OS Benefit Plans by all Civeo Group Employees shall
terminate in connection with the Distribution as and when provided under this
Agreement (or, if not specifically provided under this Agreement, as of the
Effective Time).

 

(b)     Except as otherwise provided in this Agreement, effective as of the
Distribution Date, one or more members of the Civeo Group (as determined by
Civeo) shall assume or continue the sponsorship of, and no member of the OS
Group shall have any further Liability with respect to or under, the following
agreements, obligations and Liabilities, and Civeo shall indemnify each member
of the OS Group, and the officers, directors, and employees of each member of
the OS Group, and hold them harmless with respect to such agreements,
obligations or Liabilities:

 

 
1

--------------------------------------------------------------------------------

 

 

(i)     any and all individual agreements entered into between any member of the
OS Group or Civeo Group and any Civeo Group Employee or Former Civeo Group
Employee;

 

(ii)     any and all agreements entered into between any member of the OS Group
or Civeo Group and any individual who is a consultant or an independent
contractor providing services primarily for the benefit of the Civeo Business;

 

(iii)     any and all collective bargaining agreements, collective agreements
and trade union or works council agreements entered into between any member of
the OS Group or Civeo Group and any labor union, trade union, works council or
other representative of Civeo Group Employees (it being acknowledged and
understood that Civeo shall be responsible for completing all successor employer
applications, if any, with respect to agreements and for obtaining all required
certifications with respect to such applications);

 

(iv)     any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), commissions, bonuses, payment owed for any vacation
or paid time off entitlement and any other compensation or benefits payable to
or on behalf of any Civeo Group Employees or Former Civeo Group Employees on or
after the Distribution Date, without regard to when such wages, salaries,
incentive compensation, commissions, bonuses, or other compensation or benefits
are or may have been earned;

 

(v)     any and all Liabilities and other obligations relating to any Benefit
Plan that is sponsored, maintained or contributed to exclusively by a member or
members of the Civeo Group or for the benefit of one or more Civeo Group
Employees or Former Civeo Group Employees (whether or not such Liabilities
relate to Civeo Group Employees or Former Civeo Group Employees);

 

(vi)     any and all expenses and obligations related to relocation,
repatriation, transfers or similar items incurred by or owed to any Civeo Group
Employees or Former Civeo Group Employees that have not been paid prior to the
Distribution Date;

 

(vii)     any and all immigration-related, visa, work application or similar
rights, obligations and Liabilities related to any Civeo Group Employees and
Former Civeo Group Employees;

 

(viii)     any employment tax, superannuation, employment insurance, pension
plan or similar Liabilities incurred or owed with respect to Civeo Group
Employees and Former Civeo Group Employees; and

 

 
2

--------------------------------------------------------------------------------

 

 

(ix)     any and all Liabilities and obligations whatsoever with respect to
claims made by, on behalf of, or with respect to any Civeo Group Employees,
Former Civeo Group Employees or independent contractors providing services
primarily for the Civeo Business including any such Liability or obligation in
connection with any labor or employment practice, workers’ compensation claims,
labor or employment Laws (including the Alberta Human Rights Act), employee
benefit plan, program or policy not otherwise expressly retained or assumed by
any member of the OS Group pursuant to this Agreement, including such
Liabilities relating to actions or omissions of or by any member of the Civeo
Group or any officer, director, employee or agent thereof on or prior to the
Distribution Date.

 

For the avoidance of doubt, if applicable Law requires Civeo or a member of the
Civeo Group to enter into new agreements with the applicable Civeo Group
Employee in order to assume new, equivalent and contractual obligations that
would permit Civeo to satisfy the terms of Section 1.1(b) above, then Civeo or a
member of the Civeo Group shall enter into such agreements.

 

(c)     Except as otherwise provided in this Agreement, effective as of the
Effective Time, no member of the Civeo Group shall have any further Liability
for, and Oil States shall indemnify each member of the Civeo Group, and the
officers, directors, and employees of each member of the Civeo Group, and hold
them harmless with respect to any and all Liabilities and obligations whatsoever
with respect to, claims made by or with respect to any OS Group Employees and
Former OS Group Employees in connection with any employee benefit plan, program
or policy not otherwise retained or assumed by any member of the Civeo Group
pursuant to this Agreement, including such Liabilities relating to actions or
omissions of or by any member of the OS Group or any officer, director, employee
or agent thereof on, prior to or after the Distribution Date.

 

Section 1.2     Service Credit.

 

(a)     Service for Participation, Eligibility, Vesting, and Benefit Level
Purposes. Except as otherwise provided in any other provision of this Agreement,
the Civeo 401(k) Plan, and the Civeo Welfare Plans shall, and Civeo shall cause
each member of the Civeo Group to, recognize each Civeo Group Employee’s full
service credit for purposes of participation, eligibility, vesting and
determination of level of benefits under any Civeo Benefit Plan for such Civeo
Group Employee’s service with any member of the OS Group on or prior to the
Effective Time, to the same extent such service would be credited if it had been
performed for a member of the Civeo Group.

 

(b)     Evidence of Prior Service. Notwithstanding anything to the contrary, but
subject to applicable Law, upon reasonable request by one Party to the other
Party, the first Party will provide to the other Party copies of any records
available to the first Party to document such service, plan participation and
membership of such Employees and cooperate with the first Party to resolve any
discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and determination of level of benefits with
respect to any Employee.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 1.3     Plan Administration.

 

(a)     Transition Services. The Parties acknowledge that the OS Group or the
Civeo Group may provide administrative services for certain of the other Party’s
benefit programs for a transitional period under the terms of the Transition
Services Agreement. The Parties agree to enter into a business associate or
comparable agreement (if required by HIPAA or other applicable health
information or privacy Laws) in connection with such Transition Services
Agreement.

 

(b)     Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any plan sponsored by a member
of the OS Group prior to the Effective Time with respect to which Assets or
Liabilities are transferred or allocated to plans maintained by a member of the
Civeo Group in accordance with this Agreement shall continue in effect under the
applicable Civeo Benefit Plan, including deferral, investment and payment form
elections, dividend elections, coverage options and levels, beneficiary
designations and the rights of alternate payees under qualified domestic
relations orders, to the extent allowed by applicable Law.

 

Section 1.4     Retention of Civeo Group Plans. In the event any Benefit Plan is
sponsored, maintained or contributed to exclusively by a member or members of
the Civeo Group or exclusively for the benefit of one or more Civeo Group
Employees or Former Civeo Group Employees, from and after the Effective Time,
Civeo shall cause a member of the Civeo Group to assume or retain sponsorship of
such Benefit Plan and all Liabilities relating thereto (whether or not such
Liabilities relate to Civeo Group Employees or Former Civeo Group Employees).

 

Section 1.5     No Duplication or Acceleration of Benefits. Notwithstanding
anything to the contrary in this Agreement, the Separation Agreement or any
Transfer Document, no participant in the Civeo 401(k) Plan, Civeo Welfare Plans
or other Benefit Plans of Civeo shall receive benefits that duplicate benefits
provided by the corresponding OS Benefit Plan or arrangement. Furthermore,
unless expressly provided for in this Agreement, the Separation Agreement or in
any Transfer Document or required by applicable Law, no provision in this
Agreement shall be construed to create any right to accelerate vesting or
entitlements to any compensation or Benefit Plan on the part of any OS Group
Employee, Former OS Group Employee, OS Director, Civeo Group Employee or Former
Civeo Group Employee.

 

Section 1.6     No Expansion of Participation. Unless otherwise expressly
provided in this Agreement, as otherwise determined or agreed to by OS and
Civeo, as required by applicable Law, or as explicitly set forth in a Civeo
Benefit Plan, a Civeo Group Employee shall be entitled to participate in the
Civeo Benefit Plans only to the extent that such Employee was entitled to
participate in the corresponding OS Benefit Plan or Benefit Plan sponsored by a
member of the Civeo Group as in effect immediately prior to the Distribution
Date, with it being the intent of the Parties that this Agreement does not
result in any expansion of the number of Civeo Group Employees participating or
the participation rights therein that they had prior to the Effective Time.

 

 
4

--------------------------------------------------------------------------------

 

 

Article II
Definitions

 

Section 2.1     Definitions. As used in this Agreement, the following terms have
the meanings set forth in this Section 2.1:

 

“Actual PSU Performance” means, with respect to an OS PSU, the actual attainment
of the “Performance Objectives” subject to such OS PSU, as determined by the
compensation committee of the board of directors of Oil States based upon
performance through the end of the most recently-completed calendar quarter.

 

“Additional OS RSA Number” means, with respect to an OS Employee RSA, (a) the
number of shares with respect to such OS Employee RSA which are outstanding and
unvested as of immediately prior to the Effective Time multiplied by (b) the OS
Equity Award Ratio, rounded up to the nearest whole share of OS Common Stock,
with the resulting product reduced by (c) the number of shares with respect to
such OS Employee RSA which are outstanding and unvested as of immediately prior
to the Effective Time.

 

“Additional OS RSAs” has the meaning set forth in Section 4.2(a).

 

“Adjusted OS DSA” has the meaning set forth in Section 4.4(a).

 

“Adjusted OS Equity Awards” means Adjusted OS DSAs, Adjusted OS Options,
Adjusted OS Phantom Stock Awards and Adjusted OS RSAs.

 

“Adjusted OS Option” has the meaning set forth in Section 4.3.

 

“Adjusted OS Phantom Stock Award” has the meaning set forth in Section 4.5(a).

 

“Adjusted OS Share Number” means, with respect to an Adjusted OS Equity Award,
(a) the number of shares of OS Common Stock subject to the related OS Equity
Award immediately prior to the Effective Time (assuming, in the case of any OS
PSU, settlement based upon attainment of Actual PSU Performance) multiplied by
(b) the OS Equity Award Ratio, rounded (i) down to the nearest whole share of OS
Common Stock in the case of any Adjusted OS Option and (ii) up to the nearest
whole share of OS Common Stock in the case of any Adjusted OS Equity Award other
than an Adjusted OS Option.

 

“Affiliate” has the meaning set forth in the Separation Agreement.

 

“Agreement” means this Employee Matters Agreement, together with all Schedules
hereto and all amendments, modifications, and changes hereto entered into
pursuant to Section 13.9.

 

“ASC 718” means Accounting Standards Codification Topic 718, Compensation –
Stock Compensation, or any successor accounting standard.

 

“Assets” has the meaning set forth in the Separation Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

“Benefit Management Records” has the meaning set forth in Section 3.4(b).

 

“Benefit Plan” means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement (whether written or unwritten) providing for
benefits, perquisites or compensation of any nature to any Employee, or to any
family member, dependent, or beneficiary of any such Employee, including pension
plans, thrift plans, supplemental pension plans and welfare plans, and
contracts, agreements, policies, practices, programs, plans, trusts, commitments
and arrangements providing for terms of employment, fringe benefits, severance
benefits, change in control protections or benefits, travel and accident, life,
disability and accident insurance, tuition reimbursement, travel reimbursement,
vacation, sick, personal or bereavement days, leaves of absences and holidays.

 

“Business Days” means any day other than a Saturday or Sunday or a day in which
banking institutions in Houston, Texas are authorized or requested by law to
close.

 

“Civeo” has the meaning set forth in the preamble to this Agreement.

 

“Civeo 401(k) Plan” has the meaning set forth in Section 6.1.

 

“Civeo Adjusted Exercise Price” shall mean with respect to a Civeo Option, an
amount equal to (A) the exercise price of the relevant OS Option as of the
Effective Time divided by (B) the Civeo Equity Award Ratio, rounded up to the
nearest whole cent.

 

“Civeo Benefit Plan” means any Benefit Plan sponsored or maintained by a member
of the Civeo Group immediately following the Effective Time.

 

“Civeo Business” has the meaning set forth in the Separation Agreement.

 

“Civeo CIC Severance Plan” has the meaning set forth in Section 10.1.

 

“Civeo Common Stock” means the common stock, par value $0.01 per share, of
Civeo.

 

“Civeo Deferred Compensation Plan” has the meaning set forth in Section 7.1.

 

“Civeo Deferred Compensation Beneficiaries” has the meaning set forth in Section
7.1.

 

“Civeo Director” means any individual who is a non-employee member of the board
of directors of Civeo immediately after the Effective Time who is not an OS
Director.

 

“Civeo DSA” has the meaning set forth in Section 4.4(a)(ii).

 

“Civeo Employee DSA” has the meaning set forth in Section 4.4(a)(ii).

 

“Civeo Employee Option” has the meaning set forth in Section 4.3(b).

 

“Civeo Employee Phantom Stock Award” has the meaning set forth in Section
4.5(b).

 

“Civeo Employee PSU” has the meaning set forth in Section 4.4(b)(ii).

 

 
6

--------------------------------------------------------------------------------

 

 

“Civeo Employee RSA’ has the meaning set forth in Section 4.2(b).

 

“Civeo Entity” means any member of the Civeo Group.

 

“Civeo Equity Awards” means Civeo DSAs, Civeo Options, Civeo Phantom Stock
Awards and Civeo RSAs.

 

“Civeo Equity Award Ratio” means the quotient obtained by dividing (a) the OS
Pre-Distribution Stock Value by (b) the Civeo Stock Value.

 

“Civeo FSA” has the meaning set forth in Section 8.3(b).

 

“Civeo Grantor Trust” has the meaning set forth in Section 7.4.

 

“Civeo Group” has the meaning set forth in the Separation Agreement.

 

“Civeo Group Employee” has the meaning set forth in Section 3.1(a).

 

“Civeo New Equity Plan” means the plan adopted by Civeo prior to the Effective
Time and approved by Oil States, as sole shareholder of Civeo under which the
Civeo Equity Awards described in Article IV shall be issued.

 

“Civeo Option” has the meaning set forth in Section 4.3(b).

 

“Civeo Phantom Stock Award” has the meaning set forth in Section 4.5(b).

 

“Civeo RSA” has the meaning set forth in Section 4.2(b).

 

“Civeo Share Number” means, with respect to a Civeo Equity Award, (a) the number
of shares of OS Common Stock subject to the related OS Equity Award immediately
prior to the Effective Time (assuming, in the case of any OS PSU, settlement
based upon attainment of Actual PSU Performance) multiplied by (b) the Civeo
Equity Award Ratio, rounded (i) down to the nearest whole share of Civeo Common
Stock in the case of any Civeo Option and (ii) up to the nearest whole share of
Civeo Common Stock in the case of any Civeo Equity Award other than a Civeo
Option.

 

“Civeo Short-Term Incentive Plan” has the meaning set forth in Section 5.1.

 

“Civeo Stock Value” means the simple average of the volume weighted average per
share price of Civeo Common Stock trading on the NYSE during Regular Trading
Hours on the first three Trading Days following the Distribution Date

 

“Civeo Welfare Plan” has the meaning set forth in Section 8.2. .

 

“Civeo Welfare Plan Participants” has the meaning set forth in Section 8.1.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.

 

 
7

--------------------------------------------------------------------------------

 

 

“Code” has the meaning set forth in the Separation Agreement.

 

“Collective Bargaining Agreements” has the meaning set forth in Section 3.1(h).

 

“Deferred Compensation Transfer Date” has the meaning set forth in Section 7.2.

 

“Distribution” has the meaning set forth in the Separation Agreement.

 

“Distribution Date” has the meaning set forth in the Separation Agreement.

 

“Effective Time” means the time immediately before the effective time of the
Distribution.

 

“Employee” means any OS Group Employee, Former OS Group Employee, Former Civeo
Group Employee or Civeo Group Employee.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“FICA” has the meaning set forth in Section 3.1(f).

 

“Former OS Group Employee” has the meaning set forth in Section 3.2.

 

“Former Civeo Group Employee” has the meaning set forth in Section 3.2.

 

“FUTA” has the meaning set forth in Section 3.1(f).

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated thereunder and any similar foreign,
state, provincial or local Law.

 

“Indemnification and Release Agreement” has the meaning set forth in the
Separation Agreement.

 

“IRS” means the Internal Revenue Service.

 

“Law” has the meaning set forth in the Separation Agreement.

 

“Liabilities” has the meaning set forth in the Separation Agreement.

 

“NYSE” means the New York Stock Exchange.

 

“Oil States” has the meaning set forth in the preamble.

 

“OS 401(k) Plan” means the Oil States International, Inc. Retirement Plan.

 

“OS Adjusted Exercise Price” shall mean with respect to an Adjusted OS Option,
an amount equal to (A)  the exercise price of the relevant OS Option as of the
Effective Time divided by (B) the OS Equity Award Ratio, rounded up to the
nearest whole cent.

 

 
8

--------------------------------------------------------------------------------

 

 

“OS Benefit Plan” means any Benefit Plan sponsored or maintained by a member of
the OS Group immediately prior to the Effective Time other than any Benefit Plan
sponsored or maintained exclusively by a member of the Civeo Group.

 

“OS CIC Severance Plan” means the OSI Change of Control Severance Plan for
Selected Members of Management, as amended.

 

“OS Common Stock” means the common stock, par value $0.01 per share, of Oil
States.

 

“OS Deferred Compensation Plan” means the Oil States International, Inc.
Deferred Compensation Plan.

 

“OS Director” means any individual who is a non-employee member of the board of
directors of Oil States immediately prior to the Effective Time.

 

“OS DSAs” means awards of deferred stock granted pursuant to the OS Equity Plan
that are subject solely to serviced-based vesting, forfeiture and delivery
conditions.

 

“OS Employee DSA” has the meaning set forth in Section 4.4(a)(i).

 

“OS Employee Option” has the meaning set forth in Section 4.3(a).

 

“OS Employee Phantom Stock Award” has the meaning set forth in Section 4.5(a).

 

“OS Employee PSU” has the meaning set forth in Section 4.4(b)(i).

 

“OS Employee RSA” has the meaning set forth in Section 4.2(a).

 

“OS Entity” means any member of the OS Group.

 

“OS Equity Awards” means OS DSAs, OS Options, OS Phantom Stock Awards, OS PSUs
and OS RSAs.

 

“OS Equity Award Ratio” means the quotient obtained by dividing (a) the OS
Pre-Distribution Stock Value by (b) the OS Post-Distribution Stock Value.

 

“OS Equity Plans” means the Oil States International Inc. 2001 Equity
Participation Plan, the Canadian Long Term Incentive Plan, and any other plan or
agreement sponsored or maintained by OS immediately prior to the Distribution
Date pursuant to which equity or equity-based awards are or may be granted (in
each case, as amended from time to time).

 

“OS Grantor Trust” means the Oil States International, Inc. Deferred
Compensation Plan Trust.

 

“OS Group” has the same meaning as Oil States Group in the Separation Agreement.

 

“OS Group Employee” has the meaning set forth in Section 3.2(b).

 

 
9

--------------------------------------------------------------------------------

 

 

“OS Options” means exercisable and non-exercisable options to purchase shares of
OS Common Stock granted pursuant to the OS Equity Plan.

 

“OS Phantom Stock Award” means an award of cash-settled phantom stock with
respect to OS Common Stock granted pursuant to the Canadian Long Term Incentive
Plan.

 

“OS Post-Distribution Stock Value” means the simple average of the volume
weighted average per share price of OS Common Stock trading on the NYSE during
Regular Trading Hours on the first three Trading Days following the Distribution
Date.

 

“OS Pre-Distribution Stock Value” the simple average of the volume weighted
average per share price of OS Common Stock trading “regular way with due bills”
on the NYSE during Regular Trading Hours on the Distribution Date and the two
immediately preceding Trading Days.

 

“OS PSUs” means awards of deferred stock pursuant to an OS Equity Plan which are
subject to performance-based vesting and forfeiture conditions.

 

“OS RSAs” means restricted stock awards issued under any of the OS Equity Plans.

 

“OS Short-Term Incentive Plan” means the Oil States International, Inc. Annual
Incentive Compensation Plan.

 

“OS Welfare Plan” means any Welfare Plan sponsored or maintained by any one or
more members of the OS Group as of immediately prior to the Effective Time.

 

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Privacy Contract” means any contract entered into in connection with applicable
privacy protection Laws or regulations.

 

“Regular Trading Hours” means the period beginning at 9:30 A.M. New York City
time and ending 4:00 P.M. New York City time.

 

“Securities Act” has the meaning set forth in the Separation Agreement.

 

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Subsidiary” has the meaning set forth in the Separation Agreement.

 

“Trading Day” means the period of time during any given calendar day, commencing
with the determination of the opening price on the NYSE and ending with the
determination of the closing price on the NYSE, in which trading and settlement
in shares of OS Common Stock or Civeo Common Stock is permitted on the NYSE.

 

“Transfer Document” has the meaning set forth in the Separation Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

“Transition Services Agreement” has the meaning set forth in the Separation
Agreement.

 

“U.S.” means the United States of America.

 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable foreign,
state, provincial or local Law equivalent (including §  137 of the Employment
Standards Code).

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre-tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account, flexible spending
accounts, or cashable credits.

 

Section 2.2     Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

 

(a)     words used in the singular include the plural and words used in the
plural include the singular;

 

(b)     if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

 

(c)     reference to any gender includes the other gender and the neuter;

 

(d)     the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

 

(e)     the words “shall” and “will” are used interchangeably and have the same
meaning;

 

(f)     the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

 

(g)     relative to the determination of any period of time, “from” means “from
and including,” “to” means “to but excluding” and “through” means “through and
including”;

 

(h)     all references to a specific time of day in this Agreement shall be
based upon Central Standard Time or Central Daylight Savings Time, as
applicable, on the date in question;

 

(i)     whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified;

 

(j)     accounting terms used herein have the meanings historically ascribed to
them by Oil States and its Subsidiaries, including Civeo for this purpose, in
its and their internal accounting and financial policies and procedures in
effect immediately prior to the date of this Agreement;

 

 
11

--------------------------------------------------------------------------------

 

 

(k)     reference to any Article, Section or Schedule means such Article or
Section of, or such Schedule to, this Agreement, as the case may be, and
references in any Section or definition to any clause means such clause of such
Section or definition;

 

(l)     the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto”
and words of similar import shall be deemed references to this Agreement as a
whole and not to any particular Section or other provision of this Agreement;

 

(m)     the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume Liabilities
other than expenditures and Liabilities which are customary and reasonable in
nature and amount in the context of a series of related transactions similar to
the Distribution;

 

(n)     reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by this Agreement;

 

(o)     reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

(p)     references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement; a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution and any reference to a third
party shall be deemed to mean a Person who is not a Party or an Affiliate of a
Party;

 

(q)     if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

 

(r)     unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the U.S.;

 

(s)     the titles to Articles and headings of Sections contained in this
Agreement, in any Schedule and Exhibit and in the table of contents to this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement; and

 

(t)     any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be.

 

 
12

--------------------------------------------------------------------------------

 

 

Article III
Assignment of Employees

 

Section 3.1     Active Employees.

 

(a)     Civeo Group Employees. Except as otherwise set forth in this Agreement,
effective not later than immediately prior to the Effective Time, the employment
of each individual (i) who is employed by Civeo or a Subsidiary of Civeo as of
immediately prior to the Effective Time, (ii) whose employment duties are to be
exclusively related to the Civeo Business immediately following the Effective
Time or (iii) who is listed on Schedule 3.1(a) (collectively, the “Civeo Group
Employees”) shall continue with a member of the Civeo Group or shall be assigned
and transferred to a member of the Civeo Group (in each case, with such member
as determined by Civeo). Each of the Parties agrees to execute, and to seek to
have the applicable employees execute, such documentation, if any, as may be
necessary to reflect such assignments and transfers.

 

(b)     OS Group Employees. Except as otherwise set forth in this Agreement,
effective not later than immediately prior to Effective Time, the employment of
each individual who is employed by a member of the OS Group and is not a Civeo
Group Employee (collectively, the “OS Group Employees”) shall continue with a
member of the OS Group or shall be assigned and transferred to a member of the
OS Group (in each case as determined by Oil States). Each of the Parties agrees
to execute, and to seek to have the applicable employees execute, such
documentation, if any, as may be necessary to reflect such assignments and
transfers.

 

(c)     At-Will Status. Notwithstanding the above or any other provision of this
Agreement, nothing in this Agreement shall create any obligation on the part of
any member of the OS Group or any member of the Civeo Group to (i) continue the
employment of any Employee or permit the return from a leave of absence for any
period following the date of this Agreement or the Distribution Date (except as
required by applicable Law) or (ii) change the employment status of any Employee
from “at will,” to the extent such Employee is an “at will” employee under
applicable Law.

 

(d)     Severance; Separation from Service. The Parties acknowledge and agree
that the Distribution and the assignment, transfer or continuation of the
employment of Employees as contemplated by this Section 3.1 shall not be deemed
a severance of employment or “separation from service” (as defined in Section
409A of the Code) of any Employee for purposes of this Agreement or any Benefit
Plan of any member of the OS Group or any member of the Civeo Group.

 

(e)     Not a Change of Control/Change in Control. The Parties acknowledge and
agree that neither the consummation of the Distribution nor any transaction in
connection with the Distribution shall be deemed a “change of control,” “change
in control,” or term of similar import for purposes of any Benefit Plan of any
member of the OS Group or any member of the Civeo Group.

 

 
13

--------------------------------------------------------------------------------

 

 

(f)     Payroll and Related Taxes. With respect to the portion of the tax year
occurring prior to the day immediately following the Distribution Date, OS will
(i) be responsible for all payroll obligations, tax withholding and reporting
obligations and (ii) furnish a Form W-2 or similar earnings statement to all
Civeo Group Employees and Former Civeo Group Employees for such period. With
respect to the remaining portion of such tax year, Civeo will (i) be responsible
for all payroll obligations, tax withholding, and reporting obligations
regarding Civeo Group Employees and (ii) furnish a Form W-2 or similar earnings
statement to all Civeo Group Employees. With respect to each Civeo Group
Employee, Oil States and Civeo shall, and shall cause their respective
Affiliates to (to the extent permitted by applicable Law and practicable)
(i) treat Civeo (or the applicable Civeo Entity) as a “successor employer” and
OS (or the applicable OS Entity) as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code, to the extent appropriate, for
purposes of taxes imposed under the United States Federal Insurance
Contributions Act, as amended (“FICA”), or the United States Federal
Unemployment Tax Act, as amended (“FUTA”), (b) cooperate with each other to
avoid, to the extent possible, the restart of FICA and FUTA upon or following
the Effective Time with respect to each such Civeo Group Employee for the tax
year during which the Effective Time occurs, and (c) file tax returns, exchange
wage payment information, and report wage payments made by the respective
predecessor and successor employer on separate IRS Forms W-2 or similar earnings
statements to each such Civeo Group Employee for the tax year in which the
Effective Time occurs, in a manner provided in Section 4.02(l) of Revenue
Procedure 2004-53.

 

(g)     Employment Contracts; Expatriate Obligations. Effective as of the
Effective Time, Civeo will assume and honor, or will cause a member of the Civeo
Group to assume and honor, any agreements to which any Civeo Group Employee is
party with any OS Entity, including any (i) employment contract, executive
agreement or consulting agreement, (ii) retention, severance or change of
control arrangement or (iii) expatriate (including any international assignee)
contract or arrangement (including agreements and obligations regarding
repatriation, relocation, equalization of taxes and living standards in the host
country).

 

(h)     Collective Bargaining Agreements. Prior to the Distribution Date, Oil
States and Civeo will take or cause to be taken any actions necessary to cause a
Civeo Entity to assume or retain all collective bargaining agreements,
collective agreements, trade union or works council agreements and any other
contractual or other obligation to a labor union, trade union, works council or
other representative of any Civeo Group Employee relating to the Civeo Group
Employees (collectively, the “Collective Bargaining Agreements”) to the maximum
extent permitted by applicable Law. Nothing in this Agreement is intended to
alter the provisions of any Collective Bargaining Agreement or modify in any way
the obligations owed to the Employees covered by any such agreement.

 

Section 3.2     Former Employees. All former employees of the OS Group and its
Subsidiaries who have an employment end date on or before the Effective Time who
provided services primarily to the Civeo Business while employed by the OS Group
shall be “Former Civeo Group Employees.”. All former employees of the OS Group
who are not Former Civeo Group Employees shall be “Former OS Group Employees.”

 

 
14

--------------------------------------------------------------------------------

 

 

Section 3.3     Employment Law Obligations.

 

(a)     WARN Act. After the Effective Time, (i) Oil States shall be responsible
for providing any necessary WARN notice and satisfying WARN obligations with
respect to any termination of employment of any OS Group Employee that occurs
after the Effective Time and (ii) Civeo shall be responsible for providing any
necessary WARN notice and satisfying WARN obligations with respect to any
termination of employment of any Civeo Group Employee that occurs after the
Effective Time.

 

(b)     Compliance With Employment Laws. With respect to the time period
occurring on and after the Distribution Date (i) each member of the OS Group
shall be responsible for adopting and maintaining any policies or practices, and
for all other actions and inactions, necessary to comply with employment-related
Laws and requirements relating to the employment of OS Group Employees and the
treatment of any applicable Former OS Group Employees in respect of their
employment, and (ii) each member of the Civeo Group shall be responsible for
adopting and maintaining any policies or practices, and for all other actions
and inactions, necessary to comply with employment-related Laws and requirements
relating to the employment of Civeo Group Employees and the treatment of any
applicable Former Civeo Group Employees in respect of their employment.

 

Section 3.4     Employee Records.

 

(a)     Sharing of Information. Subject to any limitations imposed by applicable
Law, Oil States and Civeo (acting directly or through members of the OS Group or
the Civeo Group, respectively) shall provide to the other and their respective
agents and vendors all information necessary for the Parties to perform their
respective duties under this Agreement. The Parties also hereby agree to enter
into any business associate arrangements that may be required for the sharing of
any information pursuant to this Agreement to comply with the requirements of
HIPAA.

 

(b)     Transfer of Personnel Records and Authorization. Subject to any
limitations imposed by applicable Law, as soon as administratively feasible
following the Distribution Date, Oil States shall transfer and assign to Civeo
all personnel records, all immigration documents, including I-9 forms and work
authorizations, all payroll deduction authorizations and elections, whether
voluntary or mandated by Law, including but not limited to W-4 forms and
deductions for benefits under the applicable Civeo Benefit Plan and all absence
management records, Family and Medical Leave Act and employee leave records,
insurance beneficiary designations, Flexible Spending Account enrollment
confirmations, attendance, and return to work information (“Benefit Management
Records”). Subject to any limitations imposed by applicable Law, Oil States,
however, may retain originals of, copies of, or access to personnel Records,
immigration records, payroll forms and Benefit Management Records as long as
necessary to provide services to Civeo (acting pursuant to the Transition
Services Agreement). Civeo will use personnel records, payroll forms and benefit
management records for lawful purposes only, including calculation of
withholdings from wages and personnel management. It is understood that
following the Distribution Date, Oil States records so transferred and assigned
may be maintained by Civeo (acting directly or through one of its Subsidiaries)
pursuant to Civeo’s applicable records retention policy.

 

 
15

--------------------------------------------------------------------------------

 

 

(c)     Access to Records. To the extent not inconsistent with this Agreement
and any applicable Laws or Privacy Contracts, reasonable access to
Employee-related records after the Distribution Date will be provided to members
of the OS Group and members of the Civeo Group pursuant to the terms and
conditions of Article V of the Indemnification and Release Agreement. In
addition, notwithstanding anything to the contrary, Civeo shall provide Oil
States with reasonable access to those records necessary for its administration
of any plans or programs on behalf of OS Group Employees and Former OS Group
Employees after the Distribution Date as permitted by any applicable Laws or
Privacy Contracts. Oil States shall also be permitted to retain copies of all
restrictive covenant agreements with any Civeo Group Employee in which any
member of the OS Group has a valid business interest. In addition, OS shall
provide Civeo with reasonable access to those records necessary for its
administration of any plans or programs on behalf of Civeo Group Employees and
Former Civeo Group Employees after the Distribution Date as permitted by any
applicable Laws or Privacy Contracts. Civeo shall also be permitted to retain
copies of all restrictive covenant agreements with any OS Group Employee or
Former OS Group Employee in which any member of the Civeo Group has a valid
business interest.

 

(d)     Maintenance of Records. With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all Employee-related
information, Oil States and Civeo shall comply with all applicable Laws and
shall indemnify and hold harmless each other from and against any and all
Liability, claims, actions, and damages that arise from a failure (by the
indemnifying party or its Subsidiaries or their respective agents) to so comply
with all applicable Laws or Privacy Contracts applicable to such information.

 

(e)     No Access to Computer Systems or Files. Except as set forth in the
Indemnification and Release Agreement or any Transfer Document, no provision of
this Agreement shall give (i) any member of the OS Group direct access to the
computer systems or other files, records or databases of any member of the Civeo
Group or (ii) any member of the Civeo Group direct access to the computer
systems or other files, records or databases of any member of the OS Group,
unless specifically permitted by the owner of such systems, files, records or
databases.

 

(f)     Confidentiality. The provisions of this Section 3.4 shall be in addition
to, and not in derogation of, the provisions of the Indemnification and Release
Agreement governing confidential information, including Section 5.8 of the
Indemnification and Release Agreement. Except as otherwise set forth in this
Agreement, all records and data relating to Employees shall, in each case, be
subject to the confidentiality provisions of the Indemnification and Release
Agreement and any other applicable agreement and applicable Law.

 

(g)     Cooperation. Each Party shall use commercially reasonable efforts to
cooperate to share, retain, and maintain data and records that are necessary or
appropriate to further the purposes of this Section 3.4 and for each Party to
administer its respective Benefit Plans to the extent consistent with this
Agreement and applicable Law, and each Party agrees to cooperate as long as is
reasonably necessary to further the purposes of this Section 3.4. Except as
provided under any Transfer Document, no Party shall charge another Party a fee
for such cooperation.

 

 
16

--------------------------------------------------------------------------------

 

 

Article IV
Equity AWARDS

 

Section 4.1     General Principles.

 

(a)     Oil States and Civeo shall take any and all reasonable actions as shall
be necessary and appropriate to further the provisions of this Article IV,
including, to the extent practicable, providing written notice or similar
communication to each Employee who holds one or more awards granted under the OS
Equity Plan informing such Employee of (i) the actions contemplated by this
Article IV with respect to such awards and (ii) whether (and during what time
period) any “blackout” period shall be imposed upon holders of awards granted
under the OS Equity Plan during which time awards may not be exercised or
settled, as the case may be.

 

(b)     From and after the Distribution, (i) a grantee who has outstanding
awards under the OS Equity Plan or the Civeo New Equity Plan shall be considered
to have been employed by the applicable plan sponsor before and after the
Distribution for purposes of (x) vesting and (y) determining the date of
termination of employment as it applies to any such award and (ii) for purposes
of determining whether any “change of control” has occurred with respect to any
OS Equity Award or Civeo Equity Award, (x) a “change of control” shall only be
deemed to have occurred for purposes of any award that is held by an OS Group
Employee upon a “change of control” of Oil States and (y) a “change of control”
shall only be deemed to have occurred for purposes of any award that is held by
a Civeo Group Employee upon a “change of control” of Civeo.

 

(c)     No award described in this Article IV, whether outstanding or to be
issued, adjusted, substituted or cancelled by reason of or in connection with
the Distribution, shall be adjusted, settled, cancelled, or exercisable, until
in the judgment of the administrator of the applicable plan or program such
action is consistent with all applicable Laws, including federal securities
Laws. Any period of exercisability will not be extended on account of a period
during which such an award is not exercisable pursuant to the preceding
sentence.

 

(d)     The adjustment or conversion of OS Equity Awards pursuant to this
Article IV is intended to be effectuated in a manner so as to result in each
Adjusted OS Equity Award, OS RSA or Civeo Equity Award, as applicable, having an
aggregate “fair value” and an “intrinsic value” (in each case, within the
meaning of ASC 718 and determined in accordance therewith), as of immediately
following the Distribution, that shall not be materially greater than the fair
value and intrinsic value of the related OS Equity Award immediately prior to
the Distribution.

 

(e)     The adjustment or conversion of OS Equity Awards shall be effectuated in
a manner that is intended to avoid the imposition of any penalty or other taxes
on the holders thereof pursuant to Section 409A of the Code.

 

Section 4.2     Restricted Stock.

 

(a)     Rather than participate in the Distribution, each OS RSA that is
outstanding, unvested and held by an OS Group Employee, Former OS Group
Employee, OS Director, Civeo Director or Former Civeo Group Employee as of
immediately prior to the Effective Time (an “OS Employee RSA”) shall, following
the Effective Time, remain outstanding and the holder thereof shall receive, in
lieu of any shares of Civeo Common Stock otherwise distributable in respect of
such OS Employee RSA upon the Distribution, an additional number of OS RSAs (the
“Additional OS RSAs”) equal to the Additional OS RSA Number. The Additional OS
RSAs shall be granted under the same terms and conditions as the related OS
Employee RSA. Following the Effective Time, the OS Employee RSAs and Additional
OS RSAs shall remain subject to the same terms and conditions as applicable to
the OS Employee RSA prior to the Effective Time.

 

 
17

--------------------------------------------------------------------------------

 

 

(b)     Rather than participate in the Distribution, each OS RSA that is
outstanding, unvested and held by a Civeo Group Employee as of immediately prior
to the Effective Time (a “Civeo Employee RSA”) shall be cancelled upon the
Effective Time and such holder shall be entitled to receive as soon as
practicable following the Effective Time, a number of restricted shares of Civeo
Common Stock under the Civeo New Equity Plan equal to the Civeo Share Number (a
“Civeo RSA”). Each Civeo RSA described in the preceding sentence shall be
subject to substantially the same terms and conditions after the Effective Time
as the terms and conditions applicable to the corresponding Civeo Employee RSA
immediately prior to the Effective Time (including vesting); provided, however,
that from and after the Effective Time the vesting of each Civeo RSA shall be
determined based upon continued service with the Civeo Group rather than the OS
Group.

 

Section 4.3     Stock Options.

 

(a)     Each OS Option whether or not exercisable that is outstanding and held
by an OS Group Employee, Former OS Group Employee, OS Director, Civeo Director
or Former Civeo Group Employee (an “OS Employee Option”) as of immediately prior
to the Effective Time shall, upon the Effective Time, be adjusted such that (i)
the number of shares of OS Common Stock subject to such OS Employee Option is
the Adjusted OS Share Number (following such adjustment, the OS Employee Option
shall be an “Adjusted OS Option”) and (ii) the per share exercise price of such
Adjusted OS Option is the OS Adjusted Exercise Price. Other than as described in
the preceding sentence, following the Effective Time, the Adjusted OS Option
shall remain subject to the same terms and conditions as applicable to the OS
Employee Option prior to the Effective Time.

 

(b)     Each OS Option whether or not exercisable that is outstanding and held
by a Civeo Group Employee (a “Civeo Employe Option”) as of immediately prior to
the Effective Time shall, upon the Effective Time, be converted into an option
to purchase a number of shares of Civeo Common Stock granted under the Civeo New
Equity Plan equal to the Civeo Share Number (a “Civeo Option”) with an exercise
price per share of Civeo Common Stock equal to the Civeo Adjusted Exercise
Price. Each Civeo Option described in the preceding sentence shall be subject to
the same terms and conditions after the Effective Time as the terms and
conditions applicable to the corresponding Civeo Employee Option immediately
prior to the Effective Time (including vesting); provided, however, that from
and after the Effective Time the vesting and exercisability of each Civeo Option
shall be determined based upon continued service with the Civeo Group rather
than the OS Group.

 

 
18

--------------------------------------------------------------------------------

 

 

(c)     The adjustments described in this Section 4.3 with respect to OS Options
shall be effected in a manner that is consistent with Section 409A of the Code
and, with respect to any OS Options “incentive stock options”, in a manner
consistent with Section 424(a) of the Code.

 

Section 4.4     Deferred Stock Awards.

 

(a)     Time-Based Deferred Stock Awards.

 

(i)     Each OS DSA that is outstanding and held by an OS Group Employee, Former
OS Group Employee, OS Director, Civeo Director or Former Civeo Group Employee as
of immediately prior to the Effective Time (an “OS Employee DSA”) shall, upon
the Effective Time, be adjusted such that the number of shares of OS Common
Stock subject to such OS DSA is the Adjusted OS Share Number (such adjusted OS
DSA, an “Adjusted OS DSA”). Other than as described in the preceding sentence,
following the Effective Time, the Adjusted OS DSA shall remain subject to the
same terms and conditions as applicable to the OS DSA prior to the Effective
Time.

 

(ii)     Each OS DSA, that is outstanding and held by a Civeo Group Employee as
of immediately prior to the Effective Time (a “Civeo Employee DSA”) shall, upon
the Effective Time, be converted into a time-based deferred stock award granted
under the Civeo New Equity Plan with respect to a number of shares of Civeo
Common Stock equal to the Civeo Share Number (a “Civeo DSA”). Each Civeo DSA
described in the preceding sentence shall be subject to substantially the same
terms and conditions after the Effective Time as the terms and conditions
applicable to the corresponding Civeo Employee DSA immediately prior to the
Effective Time (including vesting); provided, however, that from and after the
Effective Time the vesting of each Civeo DSA shall be determined based upon
continued service with the Civeo Group rather than the OS Group.

 

(b)     Performance-Based Deferred Stock Awards.

 

(i)     Each OS PSU that is outstanding and held by an OS Group Employee, Former
OS Group Employee, OS Director, Civeo Director or Former Civeo Group Employee as
of immediately prior to the Effective Time (an “OS Employee PSU”) shall, upon
the Effective Time, be converted into a number of time-vested OS RSAs equal to
the Adjusted OS Share Number. Other than as described in the preceding sentence,
following the Effective Time, the resulting OS RSAs shall remain subject to
substantially the same terms and conditions as applicable to the OS PSU prior to
the Effective Time; provided, however that from and after the Effective Time no
further “Performance Objectives” shall apply and the vesting of such OS RSAs
shall be determined based solely upon continued service with the OS Group and
provided, further that such OS RSAs shall have such other rights as are
generally applicable to other OS RSAs (including, without limitation, any such
rights relating to voting and dividends).

 

 
19

--------------------------------------------------------------------------------

 

 

(ii)     Each OS PSU that is outstanding and held by a Civeo Group Employee as
of immediately prior to the Effective Time (a “Civeo Employee PSU”) shall, upon
the Effective Time, be terminated at the Effective Time with the holder thereof
entitled to receive, as soon as practicable following the Effective Time, a
number of time-vested Civeo RSAs granted pursuant to the Civeo New Equity Plan
equal to the Civeo Share Number. Other than as described in the preceding
sentence, following the Effective Time the Civeo RSAs shall remain subject to
substantially the same terms and conditions as applicable to the OS PSU prior to
the Effective Time; provided, however that from and after the Effective Time no
further “Performance Objectives” shall apply and vesting of such Civeo RSAs
shall be determined solely based upon continued service with the Civeo Group and
provided, further that such Civeo RSAs shall have such other rights as are
generally applicable to other Civeo RSAs (including, without limitation, any
such rights relating to voting and dividends).

 

Section 4.5     Phantom Stock Awards.

 

(a)     Each OS Phantom Stock Award that is outstanding and held by an OS Group
Employee, Former OS Group Employee, OS Director, Civeo Director or Former Civeo
Group Employee as of immediately prior to the Effective Time (an “OS Employee
Phantom Stock Award”) shall, upon the Effective Time, be adjusted such that the
number of shares of OS Common Stock subject to such OS Phantom Stock Award is
the Adjusted OS Share Number (such adjusted OS Phantom Stock Award, an “Adjusted
OS Phantom Stock Award”). Other than as described in the preceding sentence,
following the Effective Time the Adjusted OS Phantom Stock Award shall remain
subject to the same terms and conditions as applicable to the OS Phantom Stock
Award prior to the Effective Time.

 

(b)     Each OS Phantom Stock Award, that is outstanding and held by a Civeo
Group Employee or Former Civeo Group Employee as of immediately prior to the
Effective Time (a “Civeo Employee Phantom Stock Award”) shall, upon the
Effective Time, be converted into a cash-settled phantom stock award with
respect to a number of shares of Civeo Common Stock equal to the Civeo Share
Number (a “Civeo Phantom Stock Award”). Each Civeo Phantom Stock Award described
in the preceding sentence shall be subject to the same terms and conditions
after the Effective Time as the terms and conditions applicable to the
corresponding Civeo Employee Phantom Stock Award immediately prior to the
Effective Time (including vesting); provided, however, that from and after the
Effective Time the vesting of each Civeo Phantom Stock Award shall be determined
based upon continued service with the Civeo Group rather than the OS Group.

 

Section 4.6     Section 16(b) of the Exchange Act; Code Sections 162(m) and
409A. (a) By approving the adoption of this Agreement, the respective Boards of
Directors of each of Oil States and Civeo intend to exempt from the short-swing
profit recovery provisions of Section 16(b) of the Exchange Act, by reason of
the application of Rule 16b-3 thereunder, all acquisitions and dispositions of
equity incentive awards by directors and officers of each of Oil States and
Civeo, and the respective Boards of Directors of Oil States and Civeo also
intend expressly to approve, in respect of any equity-based award, the use of
any method for the payment of an exercise price and the satisfaction of any
applicable Tax withholding (specifically including the actual or constructive
tendering of shares in payment of an exercise price and the withholding of
option shares from delivery in satisfaction of applicable Tax withholding
requirements) to the extent such method is permitted under the applicable OS
Equity Plan, Civeo New Equity Plan and award agreement.

 

 
20

--------------------------------------------------------------------------------

 

 

(a)     Notwithstanding anything in this Agreement to the contrary (including
the treatment of supplemental and deferred compensation plans, outstanding
long-term incentive awards and annual incentive awards as described herein), Oil
States and Civeo agree to negotiate in good faith regarding the need for any
treatment different from that otherwise provided herein to ensure that (i) a
federal income tax deduction for the payment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation is, to the extent prescribed under the terms of the applicable plan
and award agreement, not limited by reason of Section 162(m) of the Code, and
(ii) the treatment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation does not cause the
imposition of a penalty tax under Section 409A of the Code.

 

Section 4.7     Liabilities for Settlement of Awards. Except as provided for
pursuant to Section 4.9, from and after the Effective Time (a) Oil States shall
be responsible for all Liabilities associated with OS Equity Awards, including
any option exercise, share delivery, registration or other obligations related
to the exercise, vesting or settlement of the OS Equity Awards and (b) Civeo
shall be responsible for all Liabilities associated with Civeo Equity Awards,
including any option exercise, share delivery, registration or other obligations
related to the exercise, vesting or settlement of the Civeo Equity Awards.

 

Section 4.8     Form S-8. Upon or as soon as reasonably practicable after the
Effective Time and subject to applicable Law, Civeo shall prepare and file with
the SEC a registration statement on Form S-8 (or another appropriate form)
registering under the Securities Act the offering of a number of shares of Civeo
Common Stock at a minimum equal to the number of shares subject to Civeo RSAs,
Civeo Options, Civeo DSAs and Civeo PSUs. Civeo shall use commercially
reasonable efforts to cause any such registration statement to be kept effective
(and the current status of the prospectus or prospectuses required thereby to be
maintained) as long as any Civeo RSAs, Civeo Options, Civeo DSAs and Civeo PSUs
remain outstanding.

 

Section 4.9     Tax Reporting and Withholding for Equity-Based Awards. Oil
States (or one of its Subsidiaries) will be responsible for all income, payroll,
or other tax reporting related to income of OS Group Employees, Former OS Group
Employees or Former Civeo Group Employees from equity-based awards outstanding
under the OS Equity Plans, and Civeo (or one of its Subsidiaries) will be
responsible for all income, payroll, or other tax reporting related to income of
Civeo Group Employees from equity-based awards outstanding under the Civeo New
Equity Plan. Similarly, Oil States will be responsible for all income, payroll,
or other tax reporting related to income of its non-employee directors from
equity-based awards, and Civeo will be responsible for all income, payroll, or
other tax reporting related to income of its non-employee directors from
equity-based awards. Further, Oil States (or one of its Subsidiaries) shall be
responsible for remitting applicable tax withholdings for OS Group Employees and
Former OS Group Employees to each applicable taxing authority, and Civeo (or one
of its Subsidiaries) shall be responsible for remitting applicable tax
withholdings for Civeo Group Employees and Former Civeo Group Employees to each
applicable taxing authority. Oil States and Civeo acknowledge and agree that the
parties will cooperate with each other and with third-party providers to
effectuate withholding and remittance of taxes, as well as required tax
reporting, in a timely, efficient, and appropriate manner.

 

 
21

--------------------------------------------------------------------------------

 

 

Section 4.10     Plan Administrator. Each of Civeo and OS agree that, unless
otherwise agreed by the other Party in writing, it will use E*TRADE for at least
one year following the Effective Time to administer all employee equity awards
that are outstanding immediately following the Effective Time (including all
such equity awards that are adjusted in accordance with this Article IV).

 

Section 4.11     Approval of Civeo New Equity Plan. Not later than the Effective
Time, Civeo shall, or shall have caused a Civeo Entity to, have adopted the
Civeo New Equity Plan. The Civeo New Equity Plan shall be approved prior to the
Effective Time by Oil States, as the sole shareholder of Civeo.

 

Section 4.12     Reporting of Pool of Windfall Tax Benefits. This Section 4.12
applies only for purposes of the financial statement reporting of Oil States and
Civeo subsequent to the Distribution Date. For the pool of windfall tax benefits
generated by OS Equity Awards settled prior to the Effective Time and resulted
from OS Equity Awards which were issued to Civeo Group Employees, it is agreed
such amounts will be carved out of the Oil States pool of windfall tax benefits
and allocated to Civeo. Such amounts will be communicated to Civeo by Oil States
at the Distribution Date.

 

Article V
Bonus and Short-Term Incentive PLANS

 

Section 5.1     Establishment of Civeo Short-Term Incentive Plan. Not later than
the Effective Time, Civeo shall, or shall cause another Civeo Entity to, adopt a
plan that will provide annual bonus and short-term cash incentive compensation
opportunities for Civeo Group Employees that are substantially similar to the
opportunities provided to such Civeo Group Employees under the OS Short-Term
Incentive Plan immediately prior to the Effective Time (the “Civeo Short-Term
Incentive Plan”), subject to Civeo’s right to amend each such plan after the
Effective Time in accordance with the terms thereof. The Civeo Short-Term
Incentive Plan shall be approved prior to the Effective Time by Oil States, as
the sole shareholder of Civeo, and Civeo Group Employees shall participate in
such Civeo Short-Term Incentive Plan immediately following the Effective Time;
provided, however, that service with Oil States shall be credited for the
purposes of determining whether such Civeo Group Employee had been a participant
in the Civeo Short-Term Incentive Plan during the applicable performance period.
For the plan year in which the Effective Time occurs, Civeo shall assume all
short-term incentive awards relating to Civeo Group Employees and Former Civeo
Group Employees and, for the avoidance of doubt, shall assume any related
performance targets established by the OS Group prior to the Spin-Off which
relate to the Civeo Business.

 

Section 5.2     Treatment of OS Short- Term Incentive Plan. From and after the
Effective Time, Civeo Group Employees and Former Civeo Group Employees shall
cease participation in the annual bonus and short-term cash incentive
compensation opportunities of the OS Short-Term Incentive Plan and shall, for
the avoidance of doubt, not be entitled to any benefits thereunder for the year
in which the Effective Time occurs.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 5.3     Plan Liabilities. For the avoidance of doubt, (i) the Civeo
Group shall be solely responsible for funding, paying, and discharging all
obligations relating to any annual cash incentive awards that any Civeo Group
Employee or Former Civeo Group Employee is eligible to receive under any Civeo
Group annual bonus and other short-term incentive compensation plans with
respect to payments made beginning at or after the Effective Time, including the
Civeo Short-Term Incentive Plan, and no member of the OS Group shall have any
obligations with respect thereto, and (ii) the OS Group shall be solely
responsible for funding, paying, and discharging all obligations relating to any
annual cash incentive awards that any OS Group Employee or Former OS Group
Employee is eligible to receive under any OS annual bonus and other short-term
incentive compensation plans with respect to payments made beginning at or after
the Effective Time, including the OS Short-Term Incentive Plan, and no member of
the Civeo Group shall have any obligations with respect thereto.

 

Article VI
U.S. Qualified Defined Contribution Plans

 

Section 6.1     Establishment of the Civeo 401(k) Plan. As of the Effective
Time, Civeo shall, or shall cause another Civeo Entity to, establish a defined
contribution plan and trust for the benefit of Civeo Group Employees (the “Civeo
401(k) Plan”) with terms substantially similar to the terms of the OS 401(k)
Plan. Civeo shall be responsible for taking all necessary, reasonable, and
appropriate action to establish, maintain, and administer the Civeo 401(k) Plan
so that it is qualified under Section 401(a) of the Code and that the related
trust thereunder is exempt under Section 501(a) of the Code. Civeo (acting
directly or through its Affiliates) shall be responsible for any and all
Liabilities and other obligations with respect to the Civeo 401(k) Plan.

 

Section 6.2     Transfer of OS 401(k) Plan Assets. Not later than thirty
(30) days following the Distribution Date (or such later time as mutually agreed
by the Parties), Oil States shall cause the accounts (including any outstanding
loan balances) in the OS 401(k) Plan attributable to Civeo Group Employees and
Former Civeo Group Employees who will participate in the Civeo 401(k) Plan (the
“Civeo 401(k) Plan Participants”) and all of the Assets in the OS 401(k) Plan
related thereto to be transferred in-kind to the Civeo 401(k) Plan, and Civeo
shall cause the Civeo 401(k) Plan to accept such transfer of accounts and
underlying Assets and, effective as of the date of such transfer, to assume and
to fully perform, pay, and discharge, all obligations of the OS 401(k) Plan
relating to the accounts of the Civeo 401(k) Plan Participants (to the extent
the Assets related to those accounts are actually transferred from the OS 401(k)
Plan to the Civeo 401(k) Plan) following the Distribution Date. The transfer of
Assets shall be conducted in accordance with Section 414(l) of the Code,
Treasury Regulation Section 1.414(1)-1, and Section 208 of ERISA. The Parties
shall cooperate in good faith to coordinate any necessary withholding for
repayment of any outstanding loan balances attributable to the accounts of the
Civeo Group during the period from the Distribution Date through the date of the
transfer of Assets pursuant to this Section 6.2, and payment of such amounts to
the OS 401(k) Plan.

 

Section 6.3     Continuation of Elections. As of the Distribution Date, Civeo
(acting directly or through members of the Civeo Group) shall cause the Civeo
401(k) Plan to recognize and maintain all OS 401(k) Plan elections, including,
but not limited to, deferral, investment, and payment form elections,
beneficiary designations, and the rights of alternate payees under qualified
domestic relations orders with respect to Civeo Group Employees to the extent
such election or designation is available under the Civeo 401(k) Plan.

 

 
23

--------------------------------------------------------------------------------

 

 

Section 6.4     Tax Qualified Status. Civeo will take all steps and make any
necessary filings with the IRS to establish and maintain the Civeo 401(k) Plan
so that it is qualified under Section 401(a) of the Code and the related trust
is tax-exempt under Section 501(a) of the Code, including seeking and obtaining
a favorable determination letter from the IRS as to such qualification.
Furthermore, no later than thirty (30) days prior to the Distribution Date, Oil
States and Civeo (each acting directly or through their respective Affiliates)
shall, to the extent necessary, file IRS Form 5310-A regarding the transfer of
Assets and Liabilities from the OS 401(k) Plan to the Civeo 401(k) Plan as
discussed in this Article VI.

 

Article VII
Nonqualified DEFERRED Compensation Plans

 

Section 7.1     Establishment of Civeo Deferred Compensation Plan. As soon as
practicable following the Distribution Date and in no event later than December
31, 2014, Civeo shall, or shall cause another Civeo Entity to, establish and
adopt a deferred compensation plan for its key employees and directors (the
“Civeo Deferred Compensation Plan”) to provide each Civeo Group Employee, Civeo
Director or Former Civeo Group Employee who was a participant in the OS Deferred
Compensation Plan as of immediately prior to the Effective Time (the “Civeo
Deferred Compensation Beneficiaries”) benefits following the establishment of
such Civeo Deferred Compensation Plan which are substantially similar to those
available to such person under the OS Deferred Compensation Plan as of
immediately prior to the Effective Time. As of the Effective Time, the Civeo
Group Employees, Civeo Directors and Former Civeo Group Employees shall cease to
actively participate in the OS Deferred Compensation Plan and shall not be
entitled to defer additional amounts or receive additional benefits (other than
earnings on amounts already-deferred) pursuant to the OS Deferred Compensation
Plan. The Parties agree that, for purposes of the OS Deferred Compensation Plan,
the employment of a Civeo Deferred Compensation Beneficiary shall not be
considered to have terminated (and, for the avoidance of doubt, such Civeo
Deferred Compensation Beneficiary shall not be deemed to have incurred a
“separation from service”) as a result of the Distribution or the transfer of
employment from Oil States (or an OS Entity) to Civeo (or a Civeo Entity), and
such employment shall only be considered to terminate for purposes of the Civeo
Deferred Compensation Plan when the employment of such Civeo Deferred
Compensation Beneficiary with the Civeo Group terminates in accordance with the
terms of the Civeo Deferred Compensation Plans and applicable Laws.

 

Section 7.2     Transfer of Liability and Responsibility. As soon as practicable
and not later than 30 days following the date upon which the Civeo Deferred
Compensation Plan is established, Civeo or a member of the Civeo Group shall
assume all of the Liabilities and obligations in respect of Civeo Deferred
Compensation Beneficiaries under the OS Deferred Compensation Plan (the date of
such assumption, the “Deferred Compensation Transfer Date”). From and after the
Deferred Compensation Transfer Date, Civeo or a member of the Civeo Group shall
have sole responsibility for the administration of the Civeo Deferred
Compensation Plan and the payment of benefits thereunder to or on behalf of
Civeo Deferred Compensation Beneficiaries, and no member of the OS Group shall
have any Liability or responsibility therefor. Oil States shall have sole
responsibility for the administration of the OS Deferred Compensation Plan and
the payment of benefits thereunder to or on behalf of OS Group Employees and
Former OS Group Employees, and no member of the Civeo Group shall have any
liability or responsibility therefor. During the period commencing on the
Distribution Date and ending on the Deferred Compensation Transfer Date,
deferred compensation amounts attributable to amounts deferred by Civeo Deferred
Compensation Beneficiaries prior to the Effective Time shall remain under the OS
Deferred Compensation Plan and Oil States shall be primarily responsible for the
payment of all such benefits thereunder to Civeo Deferred Compensation
Beneficiaries; provided, however that in the event that OS or a member of the OS
Group incurs any such Liabilities, Civeo or a member of the Civeo Group shall
indemnify and hold harmless OS and the OS Group for all such Liabilities and
provided, further that in the event that there is a payment of benefits pursuant
to the OS Deferred Compensation Plan to a Civeo Deferred Compensation
Beneficiary, such Liabilities shall be reduced by the portion of the Assets held
in the OS Grantor Trust attributable to such OS Deferred Compensation
Beneficiary’s benefit (as reasonably determined by Oil States). The Parties
acknowledge the complexity of the implementation of the transfers of Assets and
Liabilities described in this Article VII and agree to cooperate in good faith
to implement the assignment to, and assumption by, the Civeo Group of the Assets
and Liabilities relating to the OS Deferred Compensation Plan as set forth
herein. In the event the Parties mutually agree that an alternative procedure
for implementing this Article VII is appropriate and consistent with the
principles set forth in this Article VII, such alternative procedure shall be
followed.

 

 
24

--------------------------------------------------------------------------------

 

 

Section 7.3     Continuation of Deferral Elections. As of the Distribution Date,
Civeo (acting directly or through members of the Civeo Group) shall, or shall
cause the appropriate member of the Civero Group to, assume and recognize (or
continue to recognize) all current deferral elections applicable to Civeo
Deferred Compensation Beneficiaries, with all such amounts deferred thereunder
during the period from and after the Distribution Date treated as having been
deferred pursuant to the Civeo Deferred Compensation Plan.

 

Section 7.4     Grantor Trusts. Prior to the Deferred Compensation Transfer
Date, Civeo shall, or shall cause a member of the Civeo Group to, adopt a
grantor trust in a form that is substantially comparable to the OS Grantor Trust
as in effect immediately prior to the Effective Time (the “Civeo Grantor
Trust”). Subject to obtaining any required consents, in connection with the
assumption of the Liabilities under the OS Deferred Compensation Plan in respect
of Civeo Deferred Compensation Beneficiaries, Oil States shall (or shall cause a
member of the OS Group to), on the Deferred Compensation Transfer Date, transfer
Assets to the Civeo Grantor Trust in an amount equal to the funded percentage of
such Liabilities (as reasonably determined by Oil States) as of the Effective
Time less any Assets used to fund benefits payable to Civeo Deferred
Compensation Beneficiaries during the period commencing on the Distribution Date
and ending on the Deferred Compensation Transfer Date. Oil States and Civeo
agree to cooperate in good faith to obtain any consents required to effectuate
the transfer of Assets set forth in this Section 7.4.

 

Section 7.5     Section 409A. The Parties agree in good faith to discharge their
respective obligations pursuant to this Article VII in a manner that is
consistent with the terms of the OS Deferred Compensation Plan and applicable
Laws (including Section 409A of the Code). In the event the Parties determine
that the actions described in this Article VII may result in a Civeo Deferred
Compensation Beneficiary becoming subject to additional taxes pursuant to
Section 409A of the Code, the Parties agree to cooperate in good faith to modify
the procedures described in this Article VII to prevent such Civeo Deferred
Compensation Beneficiary from becoming subject to such additional tax.

 

 
25

--------------------------------------------------------------------------------

 

 

Article VIII
Welfare Plans

 

Section 8.1     Establishment of Civeo Welfare Plans. On or prior to the
Effective Time, Civeo shall, or shall cause another Civeo Entity to, establish
and adopt Civeo Welfare Plans which will provide welfare benefits to each Civeo
Group Employee and Former Civeo Group Employee and who is, as of the Effective
Time a participant in any of the OS Welfare Plans (and their eligible spouses
and dependents, as the case may be) (collectively, the “Civeo Welfare Plan
Participants”) under terms and conditions that are substantially similar to the
OS Welfare Plans. Coverage and benefits under the Civeo Welfare Plans shall then
be provided to the Civeo Welfare Plan Participants on an uninterrupted basis
under the newly established Civeo Welfare Plans which shall contain
substantially the same terms and conditions as in effect under the corresponding
OS Welfare Plans immediately prior to the Effective Time. Civeo Welfare Plan
Participants shall cease to be eligible for coverage under the OS Welfare Plans
at the Effective Time. For the avoidance of doubt, Civeo Welfare Plan
Participants shall not participate in any OS Welfare Plans after the time set
forth in the immediately preceding sentence, and OS Group Employees and Former
OS Group Employees shall not participate in any Civeo Welfare Plans at any time.

 

Section 8.2     Transitional Matters Under Civeo Welfare Plans.

 

(a)     Liability for Claims Incurred. Oil States or a member of the OS Group
shall be liable for all claims for benefits (other than short-term disability,
medical and flexible spending accounts) by Civeo Welfare Plan Participants under
the OS Welfare Plans arising out of occurrences on or prior to the Effective
Time. Oil States or a member of the OS Group shall be liable for claims for
short-term disability benefits by Civeo Welfare Plan Participants under OS
Welfare Plans with respect to payments otherwise due on or prior to the
Effective Time. Oil States or a member of the OS Group shall be liable for
claims for medical benefits by Civeo Welfare Plan Participants under the OS
Welfare Plans with respect to services and treatment rendered on or prior to the
Effective Time. Civeo or a member of the Civeo Group shall be liable for all
other Welfare Plan coverages for Civeo Welfare Plan Participants under the Civeo
Welfare Plans for which Oil States or a member of the OS Group is not liable, as
set forth above.

 

(b)     Credit for Deductibles and Other Limits. With respect to each Civeo
Welfare Plan Participant, each Civeo Welfare Plan will give credit for the plan
year in which the Distribution Date occurs for any amount paid, number of
services obtained or provider visits by such Civeo Welfare Plan Participant
toward deductibles, out-of-pocket maximums, limits on number of services or
visits, or other similar limitations to the extent such amounts are taken into
account under the corresponding OS Welfare Plan. For purposes of any life-time
maximum benefit limit payable to a Civeo Welfare Plan Participant under any
Civeo Welfare Plan, the Civeo Welfare Plan will recognize any expenses paid or
reimbursed by an OS Welfare Plan with respect to such participant prior to the
Effective Time to the same extent such expense payments or reimbursements would
be recognized in respect of an active plan participant under the applicable OS
Welfare Plan.

 

 
26

--------------------------------------------------------------------------------

 

 

(c)     COBRA. At and after the Effective Time, Civeo shall assume all
Liabilities and other obligations under COBRA (and shall provide any required
covereage under the Civeo Welfare Plans) with respect to all Civeo Group
Employees and Former Civeo Group Employees (and, in either case, their
qualifying beneficiaries) who, as of the day prior to the Distribution Date,
were covered under an OS Welfare Plan pursuant to COBRA or who have a COBRA
qualifying event (as defined in Section 4980B of the Code) prior to the
Distribution Date.

 

Section 8.3     Benefit Elections and Designations and Continuity of Benefits.

 

(a)     Benefit Elections and Designations. As of the Distribution Date (or such
other date provided for under Section 8.3(b)), Civeo shall cause each Civeo
Welfare Plan to recognize and give effect to all elections and designations
(including all coverage and contribution elections and beneficiary designations)
made by each Civeo Welfare Plan Participant under, or with respect to, the
corresponding OS Welfare Plan for the plan year in which the Distribution
occurs. Notwithstanding the foregoing, nothing in this Section 8.3(a) will
prohibit Civeo from soliciting or causing the solicitation of new election forms
or beneficiary designations from Civeo Welfare Plan Participants to be effective
under the Civeo Welfare Plan as of the Distribution Date or any time thereafter.

 

(b)     Additional Details Regarding Flexible Spending Accounts. Pursuant to
Section 8.1, (i) at or prior to the Effective Time, Civeo shall, or shall cause
another Civeo Entity to, establish and adopt Civeo Welfare Plans which will
provide health care flexible spending account and dependent care flexible
spending account benefits to Civeo Welfare Plan Participants (each a “Civeo
FSA”) and (ii) Civeo Welfare Plan Participants shall cease to be eligible to
participate in the health care flexible spending account and dependent care
flexible spending account plans of Oil States (each, an “OS FSA”). For purposes
of claims incurred by Civeo Welfare Plan Participants under the OS FSAs and
Civeo FSAs, respectively, claims incurred on or prior to the Distribution Date
shall be the responsibility of Oil States under the OS FSAs and claims incurred
after the Distribution Date shall be the responsibility of Civeo and the Civeo
FSAs. In addition, no later than seventy five (75) days following the
Distribution Date, Civeo shall provide a cash reimbursement payment to each
Civeo Welfare Plan Participant equal to (i) the amount, if any, by which (x) the
aggregate payroll deductions in respect of such Civeo Welfare Plan Participant
under the OS FSAs for the year in which the Distribution Date occurs exceeds (y)
the aggregate claims filed under the OS FSAs by such Civeo Welfare Plan
Participant as of the date that is thirty (30) days following the Distribution
Date, less (ii) all required tax withholding on such amount.

 

(c)     Employer Non-elective Contributions. As of immediately after the
Effective Time, Civeo shall cause any Civeo Welfare Plan that constitutes a
“cafeteria plan” under Section 125 of the Code to recognize and give effect to
all non-elective employer contributions credited toward coverage of a Civeo
Welfare Plan Participant under the corresponding OS Welfare Plan that is a
cafeteria plan under Section 125 of the Code for the applicable plan year.

 

 
27

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Conditions or Restrictions. Unless prohibited by applicable
Law or a Collective Bargaining Agreement, the Civeo Welfare Plans will waive all
limitations as to preexisting conditions, exclusions, service conditions,
waiting period limitations or evidence of insurability requirements that would
otherwise be applicable to the Civeo Welfare Plan Participant following the
Effective Time to the extent that such participant had previously satisfied such
limitation under the corresponding OS Welfare Plan.

 

Section 8.4     Insurance Contracts. To the extent any OS Welfare Plan is funded
through the purchase of an insurance contract or is subject to any stop loss
contract, Oil States and Civeo will cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for Civeo (except for
desired design changes or to the extent changes are required under applicable
state insurance Laws or filings by the respective insurers) and to maintain any
pricing discounts or other preferential terms for both Oil States and Civeo for
a reasonable term. Neither Party shall be liable for failure to obtain such
insurance contracts, pricing discounts, or other preferential terms for the
other Party. Each Party shall be responsible for any additional premiums,
charges, or administrative fees that such Party may incur pursuant to this
Section 8.4.

 

Section 8.5     Third-Party Vendors. Except as provided below, to the extent any
OS Welfare Plan is administered by a third-party vendor, Oil States and Civeo
will cooperate and use their commercially reasonable efforts to replicate any
contract with such third-party vendor for Civeo and to maintain any pricing
discounts or other preferential terms for both Oil States and Civeo for a
reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 8.5.

 

Article IX
Workers’ Compensation and Unemployment Compensation

 

Section 9.1     Civeo Workers’ and Unemployment Compensation. Effective as of
the Effective Time, (a) the Civeo Entity employing each Civeo Group Employee
shall have (and, to the extent it has not previously had such obligations, such
Civeo Entity shall assume) the obligations for all claims and Liabilities
relating to workers’ compensation and unemployment compensation benefits for all
Civeo Group Employees employed by that Civeo Entity and (b) Civeo shall cause a
member of the Civeo Group to assume all obligations for all claims and
Liabilities relating to workers’ compensation and unemployment compensation
benefits for all Former Civeo Group Employees. Effective as of the Effective
Time, Civeo, acting through the Civeo Entity employing each Civeo Group
Employee, will be responsible for (a) obtaining workers’ compensation insurance,
including providing all collateral required by the insurance carriers and
providing all notices to Civeo Group Employees required by applicable workers’
compensation Laws and (b) establishing new or transferred unemployment insurance
employer accounts, policies and claims handling contracts with the applicable
government agencies. To the extent that such unemployment insurance coverage
cannot be either assigned to or obtained by Civeo or a Civeo Entity, in respect
of unemployment claims and Liabilities otherwise to be assumed by Civeo or a
Civeo Entity pursuant to this Section 9.1, Oil States shall remain primarily
liable for such claims and Liabilities, but Civeo shall indemnify and hold
harmless Oil States for any such claims and Liabilities. If the preceding
sentence applies, then at one or more mutually agreed upon dates, Oil States
shall determine in good faith the present value of such claims and Liabilities
and Civeo shall reimburse Oil States for that amount.

 

 
28

--------------------------------------------------------------------------------

 

 

Section 9.2     Assignment of Contribution Rights. Oil States will transfer and
assign (or cause another member of the OS Group to transfer and assign) to a
member of the Civeo Group all rights to seek contribution or damages from any
applicable third party (such as a third party who aggravates an injury to a
worker who makes a workers’ compensation claim) with respect to any workers’
compensation claim for which Civeo is responsible for pursuant to this
Article IX.

 

Section 9.3     Collateral. On and after the Distribution Date, Civeo (acting
directly or through a member of the Civeo Group) shall be responsible for
providing all collateral required by insurance carriers in connection with
workers’ compensation claims for which Liability is allocated to the Civeo Group
under this Article IX.

 

Section 9.4     Cooperation. Civeo and Oil States shall use commercially
reasonable efforts to provide that workers’ compensation and unemployment
insurance costs are not adversely affected for either of them by reason of the
Distribution.

 

Article X
Severance

 

Section 10.1     Establishment of Civeo Severance Program. As soon as reasonably
practicable following the Effective Time, Civeo shall, or shall cause another
Civeo Entity to, establish and adopt a change in control severance program (or,
in the discretion of Civeo, individual arrangements) which provides for each
Civeo Group Employee who was a participant in the OS CIC Severance Plan as of
immediately prior to the Effective Time to receive severance benefits following
the Effective Time at such levels and subject to such terms as the board of
directors of Civeo determines in its reasonable discretion. As of the Effective
Time, the Civeo Group Employees shall no longer participate in the OS CIC
Severance Plan.

 

Section 10.2     Liability for Severance. As of the Effective Time, Oil States
shall have no Liability or obligation under any OS Group severance plan
(including, without limitation, the OS CIC Severance Plan) or policy with
respect to Civeo Group Employees or Former Civeo Group Employees.

 

Article XI
Benefit Arrangements and Other Matters

 

Section 11.1     Termination of Participation. Except as otherwise provided
under this Agreement, effective as of the Effective Time, Civeo Group Employees
shall cease participation in each OS Benefit Plan and shall no longer be
eligible to participate in any OS Benefit Plan.

 

Section 11.2     Accrued Time Off. Civeo shall recognize and assume all
Liability for all unused vacation, holiday, sick leave, flex days, personal days
and paid-time off and other time-off benefits with respect to Civeo Group
Employees which accrued prior to the Effective Time.

 

 
29

--------------------------------------------------------------------------------

 

 

Section 11.3     Leaves of Absence. Civeo will continue to apply the appropriate
leave of absence policies applicable to inactive Civeo Group Employees who are
on an approved leave of absence as of the Effective Time. Leaves of absence
taken by Civeo Group Employees prior to the Effective Time shall be deemed to
have been taken as employees of a member of the Civeo Group.

 

Section 11.4     Collective Bargaining Agreements. The OS Group shall have no
further Liability for or under any collective bargaining agreements, collective
agreements, multiemployer plans, pension and welfare plans and arrangements,
labor union, trade union or works council agreements entered into with any
member of the OS Group, any union, works council or representative (if any) of
any Civeo Group Employee and such agreements, plans, and arrangements shall, to
the extent permitted under applicable Law and their respective terms, be
assigned from the applicable OS Entity to Civeo (or a Civeo Entity designated by
Civeo) effective as of the Effective Time and Civeo shall cooperate in
submitting and completing any required successor employer application, or
similar application or notice, in order to effectuate any such assignment.

 

Section 11.5     Restrictive Covenants in Employment and Other Agreements. To
the fullest extent permitted by the agreements described in this Section 11.5
and applicable Law, Oil States shall assign, or cause an applicable member of
the OS Group to assign (including through notification to employees, as
applicable), to Civeo or a member of the Civeo Group, as designated by Civeo,
all agreements containing restrictive covenants (including confidentiality,
non-competition and non-solicitation provisions) between a member of the OS
Group and a Civeo Group Employee, with such assignment to be effective as of the
Effective Time. To the extent that assignment of such agreements is not
permitted, effective as of the Effective Time, each member of the Civeo Group
shall be considered to be a successor to each member of the OS Group for
purposes of, and a third-party beneficiary with respect to, all agreements
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) between a member of the OS Group and a Civeo Group
Employee, such that each member of the Civeo Group shall enjoy all the rights
and benefits under such agreements (including rights and benefits as a
third-party beneficiary), with respect to the business operations of the Civeo
Group; provided, however, that in no event shall Oil States be permitted to
enforce such restrictive covenant agreements against Civeo Group Employees for
action taken in their capacity as employees of a member of the Civeo Group.

 

Article XII
[INTENTIONALLY OMITTED]

 

Article XIII
General Provisions

 

Section 13.1     Preservation of Rights to Amend. The rights of each member of
the OS Group and each member of the Civeo Group to amend, waive, or terminate
any plan, arrangement, agreement, program, or policy referred to herein shall
not be limited in any way by this Agreement.

 

 
30

--------------------------------------------------------------------------------

 

 

Section 13.2     Confidentiality. Each Party agrees that any information
conveyed or otherwise received by or on behalf of a Party in conjunction
herewith that is not otherwise public through no fault of such Party is
confidential and is subject to the terms of the confidentiality provisions set
forth herein and in the Indemnification and Release Agreement, including
Section 3.4(f) of this Agreement and Section 5.8 of the Indemnification and
Release Agreement.

 

Section 13.3     Administrative Complaints/Litigation. Except as otherwise
provided in this Agreement, on and after the Distribution Date, Civeo shall
assume, and be solely liable for, the handling, administration, investigation,
and defense of actions, including ERISA, occupational safety and health,
employment standards, union grievances, wrongful dismissal, discrimination or
human rights, and unemployment compensation claims asserted at any time against
Oil States or any member of the OS Group by (a) any Civeo Group Employee or
Former Civeo Group Employee (including any dependent or beneficiary of any such
Employee), (b) any consultant or independent contractor who provided or provides
services primarily for the benefit of the Civeo Business or (c) any other person
to the extent such actions or claims otherwise arise out of or relate to
employment or the provision of services (whether as an employee, contractor,
consultant, or otherwise) to or with respect to the business activities of any
member of the Civeo Group. Clause (c) of the preceding sentence to the contrary
notwithstanding, to the extent that any such legal action is brought by an OS
Group Employee or Former OS Group Employee and relates to employment or the
provision of services with respect to both the business activities of a member
of the Civeo Group and the business activities of a member of the OS Group
(excluding the Civeo Group), reasonable costs and expenses incurred by the
Parties in responding to such legal action shall be allocated among the Parties
based upon the relative levels of service provided between the Civeo Business
and the businesses of the OS Group other than the Civeo Business. Further
notwithstanding the foregoing, to the extent that any legal action relates to a
putative or certified class of plaintiffs, which includes both OS Group
Employees (or Former OS Group Employees) and Civeo Group Employees (or Former
Civeo Group Employees) and such action involves employment or benefit plan
related claims, reasonable costs and expenses incurred by the Parties in
responding to such legal action shall be allocated among the Parties equitably
in proportion to a reasonable assessment of the relative proportion of Employees
included in or represented by the putative or certified plaintiff class. The
procedures contained in the indemnification and related litigation cooperation
provisions of the Indemnification and Release Agreement shall apply with respect
to each Party’s indemnification obligations under this Section 13.3.

 

Section 13.4     Reimbursement and Indemnification. To the extent provided for
under this Agreement, each Party agrees to reimburse the other Party, within 30
days of receipt from the other Party of reasonable verification, for all costs
and expenses which the other Party may incur on its behalf as a result of any of
the respective OS and Civeo 401(k) Plans, Welfare Plans and other Benefit Plans
and, as contemplated by Section 10.2, any termination or severance payments or
benefits. All Liabilities retained, assumed, or indemnified against by Civeo
pursuant to this Agreement, and all Liabilities retained, assumed, or
indemnified against by Oil States pursuant to this Agreement, shall in each case
be subject to the indemnification provisions of the Indemnification and Release
Agreement. Notwithstanding anything to the contrary, (i) no provision of this
Agreement shall require any member of the Civeo Group to pay or reimburse to any
member of the OS Group any benefit-related cost item that a member of the Civeo
Group has paid or reimbursed to any member of the OS Group prior to the
Effective Time; and (ii) no provision of this Agreement shall require any member
of the OS Group to pay or reimburse to any member of the Civeo Group any
benefit-related cost item that a member of the OS Group has paid or reimbursed
to any member of the Civeo Group prior to the Effective Time.

 

 
31

--------------------------------------------------------------------------------

 

 

Section 13.5     Costs of Compliance with Agreement. Except as otherwise
provided in this Agreement or any other Transfer Document, each Party shall pay
its own expenses in fulfilling its obligations under this Agreement.

 

Section 13.6     Fiduciary Matters. Oil States and Civeo each acknowledges that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good-faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other Party for any Liabilities caused by the failure to satisfy any such
responsibility.

 

Section 13.7     Entire Agreement. This Agreement, together with the documents
referenced herein (including the Separation Agreement, the Transfer Documents
and the plans and agreements referenced herein), constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof. Any
conflicts between the provisions of this Agreement and the Separation Agreement
or any Transfer Document shall be addressed in the manner set forth in Sections
5.6 and 5.7 of the Separation Agreement.

 

Section 13.8     Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Except as otherwise expressly
provided in this Agreement, this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon any third parties any remedy,
claim, Liability, reimbursement, cause of action, or other right in excess of
those existing without reference to this Agreement. Nothing in this Agreement is
intended to amend any employee benefit plan or affect the applicable plan
sponsor’s right to amend or terminate any employee benefit plan pursuant to the
terms of such plan. The provisions of this Agreement are solely for the benefit
of the Parties, and no current or former Employee, officer, director, or
independent contractor or any other individual associated therewith shall be
regarded for any purpose as a third-party beneficiary of this Agreement. This
Agreement may not be assigned by any Party, except with the prior written
consent of the other Parties.

 

Section 13.9     Amendment; Waivers. No change or amendment may be made to this
Agreement except by an instrument in writing signed on behalf of each of the
Parties. Any Party may, at any time, (a) extend the time for the performance of
any of the obligations or other acts of another Party, (b) waive any
inaccuracies in the representations and warranties of another Party contained
herein or in any document delivered pursuant hereto, and (c) waive compliance by
another Party with any of the agreements, covenants, or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party to be bound thereby. No failure or
delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant, or agreement contained herein,
nor shall any single or partial exercise of any such right preclude other or
further exercises thereof or of any other right.

 

 
32

--------------------------------------------------------------------------------

 

 

Section 13.10     Remedies Cumulative. All rights and remedies existing under
this Agreement or the Schedules attached hereto are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

Section 13.11     Notices. Unless otherwise expressly provided herein, all
notices, claims, certificates, requests, demands and other communications
hereunder shall be in writing and shall be deemed to be duly given: (a) when
personally delivered, (b) if mailed by registered or certified mail, postage
prepaid, return receipt requested, on the date the return receipt is executed or
the letter is refused by the addressee or its agent, (c) if sent by overnight
courier which delivers only upon the executed receipt of the addressee, on the
date the receipt acknowledgment is executed or refused by the addressee or its
agent, or (d) if sent by facsimile or electronic mail, on the date confirmation
of transmission is received (provided that a copy of any notice delivered
pursuant to this clause (d) shall also be sent pursuant to clause (a), (b) or
(c)), addressed to the attention of the addressee’s General Counsel at the
address of its principal executive office or to such other address or facsimile
number for a Party as it shall have specified by like notice.

 

Section 13.12     Counterparts. This Agreement, including the Schedules hereto
and the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

Section 13.13     Severability. If any term or other provision of this Agreement
or the Schedules attached hereto is determined by a non-appealable decision by a
court, administrative agency, or arbitrator to be invalid, illegal, or incapable
of being enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the court, administrative agency, or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

 

Section 13.14     Governing Law. This Agreement (and any claims or disputes
arising out of or related hereto or thereto or to the transactions contemplated
hereby and thereby or to the inducement of any party to enter herein and
therein, whether for breach of contract, tortious conduct, or otherwise and
whether predicated on common law, statute, or otherwise) shall be governed by
and construed and interpreted in accordance with the Laws of the State of
Delaware irrespective of the choice of laws principles of the State of Delaware,
including all matters of validity, construction, effect, enforceability,
performance, and remedies.

 

 
33

--------------------------------------------------------------------------------

 

 

Section 13.15     Dispute Resolution. The procedures set forth in Article IV of
the Indemnification and Release Agreement shall apply to any dispute,
controversy or claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability, or validity hereof.

 

Section 13.16     Performance. Each of Oil States and Civeo shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any member of the OS Group and
any member of the Civeo Group, respectively. The Parties each agree to take such
further actions and to execute, acknowledge, and deliver, or to cause to be
executed, acknowledged, and delivered, all such further documents as are
reasonably requested by the other for carrying out the purposes of this
Agreement or of any document delivered pursuant to this Agreement.

 

Section 13.17     Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against any Party.

 

Section 13.18     Effect if Distribution Does Not Occur. Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement is
terminated prior to the Effective Time, this Agreement shall be of no further
force and effect.

 

[Signature Page Follows]

 

 
34

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

OIL STATES INTERNATIONAL, INC.

 

 

 

 

 

                  By: /s/ Cindy B. Taylor     Name: Cindy B. Taylor  

 

Title:

President and Chief Executive Officer

 

                  Civeo Corporation                     By: /s/ Bradley J.
Dodson     Name: Bradley J. Dodson     Title: President and Chief Executive
Officer  

 

 

 

 

SIGNATURE PAGE 

EMPLOYEE MATTERS AGREEMENT

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.1(a)

 

CERTAIN CIVEO GROUP EMPLOYEES

 

None.

 

 

 

 

 

 

 

 

1

 

 

 